Citation Nr: 1236444	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  09-19 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A Board videoconference hearing was held in August 2012 before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2).  A transcript of the hearing testimony has been associated with the claims file.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus had its onset in service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, as the claim for service connection for tinnitus is being granted, the decision is favorable to the Veteran and therefore there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for tinnitus.

During the pendency of the appeal, the Veteran has consistently reported that his tinnitus began during his period of active military service.  Although a September 2007 VA audiological examiner recorded that the Veteran indicated the onset of tinnitus merely 6 or 7 years prior to the date of the examination, the Veteran later explained that his tinnitus had its initial onset during his active duty service in Vietnam and subsequently worsened upon his return home.      

The evidence of record reveals that the Veteran has a current diagnosis of tinnitus.  

With respect to an in-service injury or disease, the Veteran has reported that he was exposed to noise during his service in Vietnam.  The DD Form 214 shows that the Veteran's military occupational specialty (MOS) was field artillery officer, and that he served in Vietnam from March 1971 to September 1971.  In addition, the DD Form 214 indicated that the Veteran received a Purple Heart as well as a Bronze Star Medal with a "V" device.  Indeed, the Veteran received a gunshot wound to the right shoulder and a shell fragment wound to the back of the head while serving in Vietnam.  In addition, he has reported several sources of in-service acoustic trauma, to include artillery fire, mortar fire, rocket fire, and gunfire, in his capacity as a forward observer.  The Board finds that the Veteran is competent and credible to attest to his experiences during active service and that he was exposed to noise.  See Layno, Rucker, Charles and Cartwright, supra.  Therefore, the Board finds it likely that the Veteran was exposed to acoustic trauma and thereby concedes such exposure.  

Thus, the remaining issue is whether the Veteran's tinnitus had its onset in active service or is otherwise etiologically related to an in-service disease or injury.  In reviewing the claims file, there is positive and negative medical evidence as to whether the Veteran's tinnitus had its onset in active service.  

The negative evidence consists of two VA examinations.  As mentioned above, the September 2007 VA audiological examiner indicated that the Veteran reported complaints of bilateral tinnitus for merely 6 to 7 years prior to the examination.  As such, the examiner found the date of onset to be inconsistent with tinnitus due to in-service noise or acoustic trauma, and opined that the Veteran's current tinnitus was not caused by or a result of  his military service.  

The Veteran was also afforded a VA audiological examination in January 2012, at which time he reported that he began to notice tinnitus in August 1971 while stationed in Vietnam.  However, the examiner noted that this report was in conflict with the September 2007 VA examination report which indicated that his tinnitus had its onset approximately 6 to o7 years prior to the 2007 examination.  Moreover, the examiner emphasized that there was no record of complaints of acoustic trauma in the Veteran's service treatment records, and no complaints of tinnitus within one year of service separation.  As such, the January 2012 VA examiner opined that the Veteran's tinnitus was less likely caused by or related to in-service acoustic trauma.  

On the other hand, in correspondence dated in December 2011, the Veteran's private treating physician indicated that the Veteran suffered from tinnitus, and noted that the Veteran spent nearly 40 years in the sales and marketing profession following his return from Vietnam and separation from service.  Since the Veteran's post-service, civilian occupation and lifestyle did not expose him to loud and potentially harmful noises, the private physician opined that it was more likely than not that the Veteran's tinnitus was the direct result of his service in combat in Vietnam where he was exposed to enemy rocket and mortar fire as well as AK-47gunshot wounds to his shoulder and head.  

In light of the above, the Board finds that the evidence is in equipoise as to whether the Veteran's tinnitus had its onset in active service.  First, the Board finds that the Veteran's statements are competent.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  Tinnitus is subjective and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, there is nothing to question the credibility of the Veteran regarding the presence of tinnitus since active service.  In addition, the Board finds that the December 2011 private physician correspondence is persuasive as the physician had been treating the Veteran for over a decade and opined that it was more likely than not that his tinnitus was a direct result of loud noise exposures encountered during his military enlistment.  Therefore, the Board concludes that evidence for and against the claim for service connection for tinnitus is at least in approximate balance.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran and grant service connection for tinnitus.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for tinnitus is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


